DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Delivered Fluid (choose one of the two below)
Carbon dioxide – claims 14, 29 and 49
Hydrogel – claims 15,30 and 50

Sensor/Control element/Positioning mechanism (choose one of the eleven below)
Volumetric fluid flow meter – claims 17, 25, 37 and 57
Pressure gauge – claims 18, 24 and 43
Pressure sensor – claims 19, 26, 36 and 56
Electric potential sensor – claim 20
Radiopaque marker – claim 21
Position sensor – claims 22 and 58
Hard-wired electronic switch – claims 31 and 51
Wireless electronic switch – claims 32 and 52
Potentiometer dial – 33 and 53
Temperature sensor – claims 34 and 54
Impedance sensor – claims 35 and 55



Parameter (intertwined with sensor category above)
Claims 39-44, 46, 47, 60-66 and 68-70 disclose different parameters that may be sensed by SOME of the identified different control elements, depending on which sensor is elected, the appropriate parameter(s) are also considered elected (for example if Applicant elects to choose the impedance sensor, then claims 44 and 65 would be considered elected and the remaining parameters would be considered withdrawn).

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 28 and 48 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species groupings require divergent searches resulting in different fields of search and examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783